******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
                 IN RE OREOLUWA O.*
                      (AC 36845)
                Gruendel, Alvord and Norcott, Js.
       Argued January 20—officially released May 20, 2015**

(Appeal from Superior Court, judicial district of New
        Haven, Juvenile Matters, Mosley, J.)
 James P. Sexton, assigned counsel, with whom was
Michael S. Taylor, for the appellant (respondent father).
  Michael Besso, assistant attorney general, with whom
were Jessica B. Gauvin, assistant attorney general, and,
on the brief, George Jepsen, attorney general, and Ben-
jamin Zivyon, assistant attorney general, for the appel-
lee (petitioner).
                         Opinion

   ALVORD, J. The respondent father, Olusegun O.,
appeals from the judgment of the trial court terminating
his parental rights with respect to his minor son, Oreo-
luwa O.1 On appeal, he argues that it was clear error
for the trial court to determine that (1) the Department
of Children and Families (department) made reasonable
efforts to reunify him with Oreoluwa, (2) the respondent
abandoned Oreoluwa, and (3) the respondent had no
ongoing parent-child relationship with Oreoluwa. He
also claims, on behalf of Oreoluwa, that the guarantee
of due process under the fourteenth amendment to the
United States constitution required the trial court to
provide the respondent with notice of alternative means
of participation in the termination trial and required
the court to undertake reasonable efforts to use those
alternative means. We affirm the judgment of the
trial court.
   The following facts, as found by the trial court, and
procedural history are relevant to the disposition of
this appeal. The respondent, together with his wife,
Oreoluwa’s mother,2 live in Nigeria. Oreoluwa’s mother
traveled to the United States while pregnant for the
purpose of birthing Oreoluwa in this country. Prior to
his birth, it was determined that he suffered significant
congenital heart defects, and he was diagnosed with
several complex heart conditions after he was born.
Initially, he was released from the hospital to his moth-
er’s care, and the two lived with a family in Milford for
a short time after his birth before moving into a hotel.
In mid-April, 2013, when he was approximately three
months old, Oreoluwa was readmitted to the hospital,
where medical personnel observed his mother behaving
erratically and having difficulty administering his medi-
cations.
   On May 3, 2013, the petitioner, the Commissioner of
Children and Families (commissioner), sought from the
court an order of temporary custody and filed a neglect
petition as to Oreoluwa. The commissioner alleged that
Oreoluwa was neglected in that he was being denied
proper care and was being permitted to live under con-
ditions injurious to his wellbeing, and that he was
uncared for in that his home could not provide the
specialized care that he required. Oreoluwa was adjudi-
cated neglected and committed to the custody of the
commissioner. The court approved specific steps for
the respondent to take so he could be reunited with
Oreoluwa. On December 23, 2013, the commissioner
filed a petition for the termination of the respondent’s
parental rights regarding Oreoluwa on the grounds that
(1) the child had been abandoned by the respondent
in the sense that he failed to maintain a reasonable
degree of interest, concern, or responsibility as to the
welfare of the child, and (2) there was no ongoing par-
ent-child relationship with the respondent ‘‘that ordi-
narily develops as a result of a parent having met on a
day-to-day basis the physical, emotional, moral, and
educational needs of the child . . . and [that] to allow
further time for the establishment or reestablishment
of the parent-child . . . relationship would be detri-
mental to the best interests of the child . . . .’’ On
February 27, 2014, the court entered a default as to the
respondent because of his failure to appear at the plea
hearing. The mother had previously been defaulted.3
   The hearing on the termination of parental rights
petition was held on March 12, 2014. On March 20, 2014,
the court rendered an oral decision terminating the
parental rights of the respondent. The respondent sub-
sequently filed a motion for reargument and reconsider-
ation, which was denied. On June 14, 2014, the
respondent filed this appeal. The respondent also filed
a motion for articulation of the decision to terminate
parental rights, which was denied. The respondent filed
a motion for review with this court, which granted the
motion. On October 10, 2014, the trial court issued
its articulation.
   The court found by clear and convincing evidence
pursuant to General Statutes § 17a-112 (j) (1) that the
department made reasonable efforts to reunify Oreo-
luwa with the respondent given the circumstances. The
court noted that ‘‘the father’s absence from the state,
and indeed from this country, has limited the type and
number of services that the department has been able
to provide to him. When a parent is not available to
participate in services, the reasonableness of the
department’s efforts must be judged in that context.’’
The court explained that although the department was
not able to provide him services, it had provided him
with contact information for the Nigerian consulate in
New York, maintained communication with him, inves-
tigated a possible placement resource for Oreoluwa
suggested by the respondent, and attempted, although
unsuccessfully, to set up visitation via Skype.
   The court further found by clear and convincing evi-
dence that the respondent abandoned Oreoluwa pursu-
ant to § 17a-112 (j) (3) (A) and that there was no ongoing
parent-child relationship between the respondent and
Oreoluwa pursuant to § 17a-112 (j) (3) (D). As to aban-
donment, the court found that the respondent did make
some inquiry as to how he could contribute financially
to Oreoluwa’s care, but when asked for documentation
of his income in order to establish an appropriate child
support amount, the respondent did not respond. The
court further found that the respondent has not
‘‘expressed [his] love and affection to the child on a
consistent and continuing basis; [he has] not supplied
him with the food, clothing, and medical care that he
needs; nor [has he] provided him with an adequate
domicile or furnished him with social and religious guid-
ance. [His] absence from this country does not excuse
[him] from doing all that [he] could do to demonstrate
a reasonable degree of interest, concern and responsi-
bility for Oreoluwa, given the circumstances.’’
  After finding that the allegations of the petition were
proven by clear and convincing evidence, the court then
determined whether termination was in the best interest
of Oreoluwa. The court considered the seven statutory
factors and made written findings as to each factor
pursuant to § 17a-112 (k). The court ultimately con-
cluded that there was clear and convincing evidence
that it was in Oreoluwa’s best interest to terminate the
respondent’s parental rights. It is from this decision
that the respondent appeals.
   ‘‘We begin by setting forth the statutory requirements
for granting a petition for the termination of parental
rights. A hearing on a petition to terminate parental
rights consists of two phases, adjudication and disposi-
tion. . . . If the trial court determines that a statutory
ground for termination exists [by clear and convincing
evidence], it proceeds to the dispositional phase. In the
dispositional phase, the trial court determines whether
termination is in the best interest of the child. . . .4
   ‘‘Our standard of review on appeal from a termination
of parental rights is limited to whether the challenged
findings are clearly erroneous. . . . A finding is clearly
erroneous when either there is no evidence in the record
to support it, or the reviewing court is left with the
definite and firm conviction that a mistake has been
made. . . . [G]reat weight is given to the judgment of
the trial court because of [the trial court’s] opportunity
to observe the parties and the evidence. . . . [An appel-
late court does] not examine the record to determine
whether the trier of fact could have reached a conclu-
sion other than the one reached. . . . [Rather] every
reasonable presumption is made in favor of the trial
court’s ruling.’’ (Citation omitted; footnote added; inter-
nal quotation marks omitted.) In re Mindy F., 153 Conn.
App. 786, 791–92, 105 A.3d 351 (2014), cert. denied, 315
Conn. 913, 106 A.3d 306 (2015).
                             I
  The respondent first argues that the court’s finding
that the department made reasonable efforts to reunify
him with Oreoluwa was clearly erroneous. We disagree.
   ‘‘In order to terminate parental rights under § 17a-
112 (j), the department is required to prove, by clear
and convincing evidence, that it has made reasonable
efforts . . . to reunify the child with the parent, unless
the court finds . . . that the parent is unable or unwill-
ing to benefit from reunification . . . . General Stat-
utes § 17a-112 (j) (1).’’ (Internal quotation marks
omitted.) In re Melody L., 290 Conn. 131, 144, 962 A.2d
81 (2009), overruled in part on other grounds by State
v. Elson, 311 Conn. 726, 746–47, 91 A.3d 862 (2014).
‘‘The reasonableness of the department’s efforts must
be assessed in the context of each case. The word
reasonable is the linchpin on which the department’s
efforts in a particular set of circumstances are to be
adjudged, using the clear and convincing standard of
proof. Neither the word reasonable nor the word efforts
is, however, defined by our legislature or by the federal
act from which the requirement was drawn. . . . [R]ea-
sonable efforts means doing everything reasonable, not
everything possible. . . . [R]easonableness is an objec-
tive standard . . . and whether reasonable efforts have
been proven depends on the careful consideration of
the circumstances of each individual case.’’ (Internal
quotation marks omitted.) In re Kyara H., 147 Conn.
App. 855, 872–73, 83 A.3d 1264, cert. denied, 311 Conn.
923, 86 A.3d 468 (2014).
   The respondent’s argument consists of identifying
actions he claims that the department should have taken
in order to satisfy the reasonable efforts requirement.
Specifically, he argues that the department failed to (1)
provide him with immigration counsel, (2) facilitate
Skype visitation, (3) investigate the possibility of reuni-
fication in Nigeria, and (4) establish a reunification plan
that he would be able to satisfy.5
   We do not agree that the department was required
to provide the services which the respondent argues
were necessary to satisfy the reasonable efforts require-
ment. First, the respondent argues that the department’s
failure to provide him with immigration counsel
‘‘ma[de] it virtually impossible for [the] respondent to
obtain a visa and become reunified with his son in
the [United States] . . . .’’ As the petitioner notes, the
respondent fails to point to any authority to support his
contention that the department was required to provide
him with immigration counsel, and we are likewise not
aware of any such authority.6 The department did, how-
ever, provide the respondent or his attorney with the
contact information for the Nigerian consulate in
New York.
   Second, with regard to Skype visitation, the court
found that the department’s representatives investi-
gated the possibility of utilizing this computer based,
video-chatting service; however, it was subsequently
determined that the computers at the department were
not yet equipped to run the service, and Oreoluwa’s
foster parents declined to allow the use of their personal
computer for this video-chatting purpose. Third, con-
cerning the respondent’s claim that the department
failed to investigate the possibility of reunification in
Nigeria, the court found that as of December, 2013,
Oreoluwa was not medically able to travel to Nigeria,
and he had not been cleared to travel as of the date of
the trial. ‘‘ ‘[T]he law does not require a useless and
futile act’ ’’; In re Kyara H., supra, 147 Conn. App. 873;
and the exploration of reunification in Nigeria would
have been futile in light of Oreoluwa’s medical inability
to travel there. Finally, the respondent argues that the
reunification plan implemented by the petitioner guar-
anteed failure, because it required the respondent to
travel to the United States to visit with Oreoluwa and
establish himself here for an unspecified period of time.
We cannot conclude that the department’s plan to
implement reunification efforts in this country rendered
its efforts unreasonable, especially in light of the medi-
cal circumstances surrounding Oreoluwa’s inability
to travel.
   The department maintained communication with the
respondent via e-mail and telephone calls, and, when
the respondent indicated a possible placement resource
for Oreoluwa with an attorney in Philadelphia, the
department contacted the potential resource. The
department was later informed by the father, however,
that he no longer wished for the potential placement
resource to be involved. Although the respondent
argues that these efforts by the department did not
actually relate to reunification, we conclude that under
the circumstances of the present case, the actions taken
by the department were reasonable and related to reuni-
fication.
   Each of the foregoing findings of the court related
to the reasonableness of the department’s efforts was
adequately supported by evidence in the record. The
court further found that the respondent’s absence from
the country prevented the department from being able
to provide him with any services. The reasonableness
of the department’s efforts must be assessed in light of
this key finding. See In re Anvahnay S., 128 Conn. App.
186, 194–95, 16 A.3d 1244 (2011) (trial court’s finding
of reasonable efforts was not clearly erroneous where
the respondent’s incarceration prevented the depart-
ment from providing him with services, but it did pro-
vide him with visits, encourage him to use the services
available to him through the Department of Correction,
and told him to notify the department when he was
transferred to a halfway house so it could arrange com-
munity based services, which he did not do). Under the
facts of this case, we decline the respondent’s invitation
to ‘‘explore and clarify the outlines of [the] petitioner’s
responsibility in a case where the parents reside in a
foreign country.’’ Accordingly, our review of the record
leads us to conclude that the trial court’s finding that
the department made reasonable efforts to reunify Ore-
oluwa with the respondent was not clearly erroneous.
                            II
  The respondent next claims that the court’s findings
that he abandoned Oreoluwa and that he had no ongoing
parent-child relationship with Oreoluwa were clearly
erroneous. On the basis of our review of the record,
we conclude that the court’s findings as to abandon-
ment were not clearly erroneous. Establishment of only
one ground is necessary to terminate parental rights,
and we thus decline to consider the respondent’s claim
as to the ground of no ongoing parent-child rela-
tionship.7
   ‘‘A parent abandons a child if the parent has failed
to maintain a reasonable degree of interest, concern
or responsibility as to the welfare of the child . . . .
Abandonment focuses on the parent’s conduct. . . .
Abandonment occurs where a parent fails to visit a
child, does not display love or affection for the child,
does not personally interact with the child, and demon-
strates no concern for the child’s welfare. . . . Section
17a-112 [(j) (3) (A)] does not contemplate a sporadic
showing of the indicia of interest, concern or responsi-
bility for the welfare of a child. A parent must maintain
a reasonable degree of interest in the welfare of his or
her child. Maintain implies a continuing, reasonable
degree of concern.’’ (Internal quotation marks omitted.)
In re Justin F., 137 Conn. App. 296, 301–302, 48 A.3d
94, cert. denied, 307 Conn. 913, 53 A.3d 997 (2012). ‘‘The
commonly understood general obligations of parent-
hood entail these minimum attributes: (1) express love
and affection for the child; (2) express personal concern
over the health, education and general well-being of
the child; (3) the duty to supply the necessary food,
clothing, and medical care; (4) the duty to provide an
adequate domicile; and (5) the duty to furnish social and
religious guidance.’’ (Internal quotation marks omitted.)
In re Jermaine S., 86 Conn. App. 819, 840, 863 A.2d
720, cert. denied, 273 Conn. 938, 875 A.2d 43 (2005).
    The respondent’s argument is premised on the notion
that he did nothing to create the separation or lack
of parental involvement, and thus his parental rights
cannot be terminated under the ‘‘fault’’ ground of aban-
donment. See In re Juvenile Appeal (Anonymous), 177
Conn. 648, 669, 420 A.2d 875 (1979). He claims that
‘‘[t]he situation was caused by three circumstances out-
side of [the] respondent’s control: (1) his wife legally
traveled to Connecticut shortly before her due date and
chose to remain . . . here for the birth because of the
precarious health of her unborn son; (2) Oreoluwa was
unable to travel because of his medical condition; and
(3) respondent was unable to obtain a visa.’’ He argues
that he ‘‘undertook numerous steps, each of which was
reasonable under the long-distance circumstances, to
display his paternal affection,’’ including that he
‘‘attempted to visit, but was repeatedly prevented from
doing so by immigration laws . . . ‘very early on’ asked
to Skype with his son, but [the] petitioner failed to honor
that request . . . called or emailed [the] petitioner at
least once a week to inquire about his son’s case . . .
requested specific information about his son’s health
. . . offered to provide financial support for his son’s
care . . . [and] offered thoughts on ‘the best option’’
for resolving the situation, and offered to relocate his
entire family, including his two other children, to best
serve Oreoluwa’s interest.’’ (Citations omitted; empha-
sis in original.)8
   The court appropriately recognized that the respon-
dent had ‘‘demonstrated some degree of interest in and
concern for the welfare of Oreoluwa,’’ in that he had
maintained communication with the department and
had inquired into providing financial support. ‘‘The stat-
utory standard [however] is not whether the parents
have shown some interest in their children.’’ (Emphasis
in original.) In re Rayna M., 13 Conn. App. 23, 36,
534 A.2d 897 (1987). The court took account of the
respondent’s circumstances, noting that his ‘‘absence
from this country does not excuse [him] from doing all
that [he] could do to demonstrate a reasonable degree
of interest, concern and responsibility for Oreoluwa
. . . .’’ Although the department did express that it
would be seeking more information internally on how
to implement the financial support inquired about by
the respondent, the department concurrently asked for
additional necessary information from the respondent
for the purposes of verifying his and his wife’s income
in order to establish an amount to be contributed for
Oreoluwa’s appropriate child support.9 The respondent
failed to follow through and provide this information
and, thus, the department could not establish appro-
priate child support. See In re Jaime S., 120 Conn. App.
712, 733, 994 A.2d 233 (2010) (noting that the respondent
father failed to provide financial support), appeal dis-
missed, 300 Conn. 294, 12 A.3d 566 (2011). The court
also found that despite the department’s having pro-
vided the respondent with information to facilitate the
sending of correspondence, cards or gifts to Oreoluwa,
the respondent failed to do so.10
   The evidence presented at trial supported the deter-
mination that the respondent was not able to fulfill the
general obligations of parenthood. The actions taken
by the respondent and his wife led to Oreoluwa’s pres-
ence in Connecticut absent a caregiver and without a
realistic plan to ensure that he would receive proper
parental care. See In re Pedro J. C., 154 Conn. App.
517, 535 n.15, 105 A.3d 943 (2014) (noting that the
neglect ground of abandonment could have been
asserted in the petition, stating that ‘‘[t]he respondent’s
actions in encouraging the petitioner’s arduous, illegal
journey [from Guatemala to the United States] can be
compared to the action of a mother who abandons her
children on a doorstep, leaving him dependent on the
kindness of strangers, and exposing him to unknown
risks without a realistic plan to insure his welfare and
protection’’). Oreoluwa’s medical needs prevented him
from traveling to Nigeria. The court received no infor-
mation that the respondent’s situation as a parent
‘‘barred from entering the United States’’ would be
changing in the near future, as he reported his visa
application to have been denied twice.
  Under these extraordinary circumstances, the limited
interest and concern that the respondent showed as to
Oreoluwa was not reasonable, and the court did not
err in concluding that the respondent had abandoned
Oreoluwa. See In re Drew R., 47 Conn. App. 124, 129–30,
702 A.2d 647 (1997) (upholding termination on grounds
of abandonment despite the fact that the respondent
had at one point sought reunification with the child at
the respondent’s home in California and had submitted
to a home study, but, where, inter alia, his contact with
his son was random at best, he had not contributed to
the child’s support though evidence indicated he was
able to contribute a small amount, the respondent only
acknowledged birthdays and holidays sporadically and
did not often telephone or write inquiring about his
son).
                           III
    The respondent last claims, on behalf of Oreoluwa,
that because the respondent is a foreign national parent
‘‘barred from entering the United States,’’ the guarantee
of due process under the fourteenth amendment
required the trial court to ‘‘(1) advise him that he could
participate in the termination trial via telephone, video-
conference, or through the use of reasonable continu-
ances to permit [the] respondent time to review the
trial exhibits and transcripts prior to presenting his
defense, and (2) take reasonable efforts to use those
alternates.’’ The respondent did not raise this claim in
the trial court and does not assert this claim on his
own behalf. Instead, he claims that he has standing to
raise the claim on behalf of Oreoluwa, arguing that it
is Oreoluwa’s fundamental right to family integrity that
was violated by the court’s failure to utilize the addi-
tional and alternative procedures. In support of his
claim, the respondent cites In re Christina M., 280
Conn. 474, 476, 908 A.2d 1073 (2006), and In re Sha-
quanna M., 61 Conn. App. 592, 595, 767 A.2d 155 (2001).
The petitioner argues that the respondent is seeking an
unwarranted expansion of current case law, in that
‘‘[t]hose cases do not hold . . . that a parent has a
general right to invoke the child’s interest as the basis
to claim some wrong done directly to the parent . . . .’’
We agree with the petitioner.
   Both cases relied on by the respondent address the
issue of whether a parent has standing to assert a claim
related to the child’s representation during the termina-
tion proceedings. See In re Christina M., supra, 280
Conn. 476 (‘‘Specifically, we must consider whether
parents have standing to assert a claim that their chil-
dren were denied their constitutional right to conflict
free representation in the termination proceeding
because the children were denied the appointment of
an attorney to advocate for their express wishes during
the termination proceeding. We conclude that parents
have standing to assert such claims.’’); In re Shaquanna
M., supra, 61 Conn. App. 595 (considering whether
respondent mother had standing on behalf of herself
and her children to challenge the denial of her motion
for continuance, which motion was made because the
lawyer serving as the children’s attorney and guardian
ad litem had passed away and the respondent mother
sought a continuance in order for the newly appointed
attorney to receive and review the transcripts of the
trial to that point).
   Subsequent appellate decisions citing In re Christina
M. and In re Shaquanna M. address issues similar to
those raised by the facts in those two cases. See, e.g.,
In re Brendan C., 89 Conn. App. 511, 519–20 and 520
n.4, 874 A.2d 826 (respondent had standing to bring
claim that the child received inadequate representation
because the court failed to appoint a guardian ad litem),
cert. denied, 274 Conn. 917, 879 A.2d 893, cert. denied,
275 Conn. 910, 882 A.2d 669 (2005); In re Lyric H., 114
Conn. App. 582, 587, 970 A.2d 782, cert. denied, 292
Conn. 921, 974 A.2d 722 (2009) (considering the respon-
dent’s claim that the court had a constitutional duty to
appoint, sua sponte, a separate guardian ad litem for
the child); cf. In re Melody L., supra, 290 Conn. 157
(children had established standing to appeal from the
judgments terminating the parental rights of the respon-
dent). The respondent fails to point to any authority
indicating that the standing recognized in these cases
extends to a claim such as the present one, where the
‘‘respondent asserts that his son’s fundamental right to
family integrity was violated by the use of a judicial
process to terminate his father’s parental rights that
deprived [the] respondent of meaningful notice and an
opportunity to be heard.’’ Moreover, claims similar to
the present claim have been analyzed in terms of the
respondent’s interest, rather than the interest of the
child. See In re Jaime S., supra, 120 Conn. App. 736
(‘‘The father’s third claim is that the court violated his
right to due process by denying his motion for a continu-
ance on the second day of trial when the immigration
service denied him access to a telephone so he could
participate in the trial. We do not agree.’’). Accordingly,
because the respondent improperly brought his claim
solely on behalf of Oreoluwa, we decline to review
this claim.
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** May 20, 2015, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The court also terminated the parental rights of the respondent mother
in the same proceeding. Because the mother has not appealed from that
judgment, we refer to the father as the respondent in this opinion. We also
note that the attorney for the minor child has filed a statement adopting
the position and brief of the petitioner in this appeal.
   2
     See footnote 1 of this opinion.
   3
     At the start of the trial on the termination petition, the petitioner repre-
sented to the court that despite both the mother and the respondent having
been defaulted for failure to appear, the petitioner, rather than seeking a
default judgment, intended to proceed on the merits of the petition. The
petitioner, relying on In re Natalie J., 148 Conn. App. 193, 207–208, 83 A.3d
1278, cert. denied, 311 Conn. 930, 86 A.3d 1056 (2014), notes in her brief
that she could have sought a default judgment against the respondent. In
In re Natalie J., this court stated that ‘‘[c]hild protection proceedings are
civil matters. . . . In civil matters [t]he entry of a default constitutes an
admission by the defendant of the truth of the facts alleged in the complaint.’’
(Citation omitted; internal quotation marks omitted.) In In re Natalie J.,
the court noted that when the respondent mother failed to appear, and to
contest the neglect petition and the commitment of the child to the petition-
er’s care, ‘‘the court was permitted to take the facts contained in the pleadings
and the social study to be true and to rely on those facts in making its
decision.’’ Id., 207–208; see also In re Pedro J. C., 154 Conn. App. 517, 521
n.3, 105 A.3d 943 (2014).
   In the present case, the court held a hearing on the merits, in which
counsel for the mother and the respondent participated. Counsel for the
petitioner introduced eight documents as full exhibits without objection
and the testimony of a department social work supervisor. Counsel for the
respondent introduced two exhibits.
   4
     Although the respondent’s appellate brief contains a cursory statement
in a footnote that he does not concede that termination was in Oreoluwa’s
best interest, he does not brief this claim nor does he provide any legal
analysis. ‘‘We consistently have held that [a]nalysis, rather than mere abstract
assertion, is required in order to avoid abandoning an issue by failure to
brief the issue properly.’’ (Internal quotation marks omitted.) In re Brianna
L., 139 Conn. App. 239, 250, 55 A.3d 572 (2012). Thus, we consider this
claim abandoned.
   5
     The respondent, in two footnotes contained in his appellate brief, argues
that the petitioner has failed to fulfill requirements under the Vienna Conven-
tion. He fails, however, to provide an analysis as to how any alleged failure
to meet requirements under the Vienna Convention would mandate reversal
of the judgment terminating his parental rights. ‘‘It is well settled that we
are not required to review claims that are inadequately briefed.’’ In re Etta
H., 146 Conn. App. 751, 756 n.4, 78 A.3d 295 (2013). ‘‘We consistently have
held that [a]nalysis, rather than mere abstract assertion, is required in order
to avoid abandoning an issue by failure to brief the issue properly.’’ (Internal
quotation marks omitted.) Nowacki v. Nowacki, 129 Conn. App. 157, 163,
20 A.3d 702 (2011). Accordingly, we decline to address his claim.
   6
     Both of the out-of-state decisions relied upon by the respondent for the
related proposition that ‘‘the state must attempt to resolve immigration
issues and reunify the family’’ are factually distinct from the present case.
In both out-of-state cases, the respondent parents, undocumented immi-
grants, had resided in the United States with their children before either being
deported or returning to their native country for the purpose of obtaining a
visa.
   In In re Interest of Angelica L., 277 Neb. 984, 1005, 767 N.W.2d 74 (2009),
the Nebraska Supreme Court explained that it was ‘‘faced with deciding
whether the children should remain in the United States or be returned to
[the mother] in Guatemala.’’ The child in that case was removed from her
mother’s care due to a neglect allegation, specifically, the mother’s failure
to take her to a follow-up doctor’s visit. Id., 986. The mother was required
under the reunification case plan to perform a number of tasks, including,
inter alia, keeping a job, maintaining an appropriate residence, and keeping
in contact with her children. Id., 991–92. After being deported to Guatemala,
the mother sought the assistance of two missionaries, with whom she author-
ized the Nebraska Department of Health and Human Services to communi-
cate on her behalf. Id., 992–93. The department worker, although admitting
that she was unable to monitor the mother’s progress because of the mother’s
location, was of the opinion that the mother had failed to comply with the
case plan. Id. The state then filed a motion to terminate her parental rights,
which was granted. Id., 993, 999. On appeal, the court determined that the
state had not shown that the mother was unfit, and stated that ‘‘the evidence
presented is that [the mother] would provide adequate medical care for [her
children] in Guatemala.’’ Id., 1008. The court noted that the respondent
mother generally had complied with her case plan, in that she was employed,
had remained in contact with her children, and had established and main-
tained a suitable home for the children after being deported to Guatemala.
Id., 1011. Also, by the time the respondent mother was deported, the child
had recovered from her previous medical ailments and, thus, there was
nothing preventing the return of the children to the mother’s care in Guate-
mala. Id., 1010. Thus, that case differs from the present case in that reunifica-
tion in Nigeria was not a viable option for Oreoluwa because his medical
needs prevented him from traveling there.
    In J.B. v. DeKalb County Dept. of Human Resources, 12 So. 3d 100, 103
(Ala. Civ. App. 2008), the father was the primary caregiver for his children
when he was not at work; the mother was incapable of properly parenting
the children due to her mental deficiencies. The father, after making arrange-
ments for the care of his children, returned to Guatemala in order to obtain
a visa so that he could legally reside in the United States. Id., 103–104. He
anticipated returning in sixty days. Id., 104. While he was in Guatemala, the
mother advanced her own plans and ended up caring for the children, which
led to the removal of the children. Id., 114. After the father was delayed in
his efforts to reunite his family, the state filed a petition to terminate his
parental rights. Id., 105. The father successfully obtained a two year visa
and returned in May, 2007, approximately nine months after he had left. Id.,
112. On appeal, the Court of Civil Appeals of Alabama determined that he
had not abandoned his children because he called them weekly, and although
he did not contribute to their support while he was living in Guatemala, he
demonstrated income of only seven or eight dollars a day while he was
living there. Id. The court stated that although he was unable to return
to the United States, there was no evidence he intentionally withheld his
presence, and the court emphasized that he had traveled to Guatemala with
the ‘‘expectation that he would be gone for no longer than two months.’’
Id. This fact pattern, where the Alabama Department of Human Resources
knew the father’s expected return date, is in contrast with the present
case, where there was no information presented to the trial court that the
respondent’s inability to procure a visa was temporary. Rather, the trial court
was confronted with the situation in which the respondent had reported his
visa application to have been denied twice.
    7
      See In re Brea B., 75 Conn. App. 466, 473, 816 A.2d 707 (2003) (‘‘Because
the statutory grounds necessary to grant a petition of termination of parental
rights are expressed in the disjunctive, the court need find only one ground
to grant the petition. Thus, we may affirm the court’s decision if we find
that it properly concluded that any one of the statutory circumstances
existed.’’); see also In re Jeremiah J., 140 Conn. App. 641, 643, 59 A.3d 415
(‘‘[p]roof of one ground is sufficient to terminate parental rights’’ [internal
quotation marks omitted]), cert. denied, 308 Conn. 932, 64 A.3d 332 (2013).
    8
      The respondent argues that ‘‘parents who are prevented from fully caring
for their children due to ongoing immigration issues are not ordinarily
deemed to have abandoned their children.’’ We agree with the petitioner’s
argument that the four out-of-state cases cited by the respondent in support
of this proposition are distinguishable. See In re Interest of Mainor T., 267
Neb. 232, 255, 674 N.W.2d 442 (2004) (the record contained no specific
findings of fact upon which the juvenile court determined that the respondent
mother had abandoned her children); In re B & J, 279 Mich. App. 12,
19, 756 N.W.2d 234 (2008) (petitioner not entitled to seek termination of
respondents’ parental rights under statutory provision contemplating failure
to provide proper care or custody for the child, where the petitioner, itself,
intentionally set out to create that very ground for termination by making
only meager efforts to provide the respondents with services when they
were present in the country and then reporting them to federal immigration
officials resulting in their deportation); Marina P. v. Dept. of Economic
Security, 214 Ariz. 326, 331 n.6, 152 P.3d 1209 (App. 2007) (‘‘[o]n both
occasions that Mother was deported, Mother’s deportation resulted from
the fact that she kept her visitation with her children and [the child protection
agency] revealed her scheduled visitation dates to the border patrol’’), review
denied sub nom. Marina P. v. Ades, 2007 Ariz. LEXIS 98 (Ariz. September
25, 2007); In J.B. v. DeKalb County Dept. of Human Resources, 12 So. 3d
100, 105–106 (Ala. Civ. App. 2008) (the respondent father’s absence was due
to his return to his native country to obtain a visa, and at the time of petition
to terminate his parental rights he notified the child protection agency that
he would obtain the visa in approximately five months).
    9
      The respondent is licensed as a physician in Nigeria. He has a bachelor
of science degree in biochemistry, and a bachelor of medicine and surgery
degree from Nigerian universities.
    10
       The respondent claims that he sent cards and a box of clothing to
Oreoluwa. In support of this and other arguments, the respondent cites to
material, contained in the appendices to his briefs to this court, which he
concedes was not submitted at trial. The petitioner argues that reliance on
such material is improper. Thus, the petitioner filed with this court a motion
to strike, arguing that portions of the respondent’s brief and appendix incor-
porated facts outside of the record. The parties were ordered to brief the
issue of whether the material the petitioner sought stricken from the respon-
dent’s brief was an appropriate offer of proof on appeal under the rationale
of In re Lukas K., 300 Conn. 463, 14 A.3d 990 (2011). The respondent does
not address the propriety of the inclusion of the non-record material as to
his abandonment claim. Instead, the respondent chose to argue in a footnote
in his reply brief that In re Lukas K. supports his claim that the non-record
material he submitted would help the reviewing court in analyzing his due
process claim.
   ‘‘Neither this court nor the trial court may speculate, or make a finding
with respect to a termination of parental rights petition, on the basis of
evidence that is not in the record.’’ In re Selena O., 104 Conn. App. 635,
649, 934 A.2d 860 (2007); see also In re Jah’za G., 141 Conn. App. 15, 27
n.8, 60 A.3d 392 (declining to review claim where argument referred to
evidence not in the record and the court had granted the petitioner’s motion
to strike portions of the argument), cert. denied, 308 Conn. 926, 64 A.3d
329 (2013). Thus, we decline to consider the non-record material offered in
support of this claim.